United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-437
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 14, 2010 appellant, through his attorney, filed a timely appeal from a
November 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back and neck injury in the performance of duty on December 5, 2007.
FACTUAL HISTORY
On December 5, 2007 appellant, then a 45-year-old operation analyst, filed a traumatic
injury claim (Form CA-1) alleging that he sustained neck and back pain, spasms and headaches
1

5 U.S.C. § 8101 et seq.

when he was in a motor vehicle accident at 10:00 a.m. on that same date. He reported that he
twisted his neck when the front left fender of the vehicle in which he was riding was hit by a van.
Appellant later notified his supervisor on December 27, 2007.
By letter dated January 14, 2008, OWCP requested additional factual and medical
evidence from appellant and asked that he respond to the provided questions within 30 days. By
letter of that same date, it also requested additional information from the employing
establishment.
Appellant submitted an unsigned and undated authorization for treatment (Form CA-16).
In a January 14, 2008 attending physician’s report (Form CA-20), his physician reported that
appellant was in a car accident and diagnosed cervical disc displacement and lumbar disc
displacement with radiculitis.
By letter dated January 24, 2008, appellant reported that he was scheduled to attend a
meeting on December 5, 2007 in New York City. While on route, another vehicle struck his cab.
A police report was filed and appellant went to his meeting.2 Appellant sought treatment that
day and returned to work on December 7, 2007.
By decision dated February 20, 2008, OWCP denied appellant’s claim finding that the
medical evidence did not demonstrate that the injury was related to the established December 5,
2007 employment incident.
On March 12, 2008 appellant requested reconsideration of OWCP’s decision.
In a December 19, 2007 medical report, Dr. Fadi Bejjani, Board-certified in pain
medicine, reported that appellant complained of lower back and neck pain following a car
accident and diagnosed cervical disc displacement and lumbar disc displacement with radiculitis.
In a February 26, 2008 magnetic resonance imaging (MRI) scan report, Dr. Steven
Winter, a Board-certified diagnostic radiologist, reported that examination revealed an increase
in size of the left-sided disc herniation at the C5-C6 level causing increased left cord
compression and mild central stenosis. The MRI scan also showed discogenic disease, bulging
and spondylosis with unconvertebral osteophyte formation. Dr. Winter noted moderate-to-severe
foraminal stenosis.
Dr. Winter reported that an MRI scan of the lumbar spine showed no interval change. He
noted L1-2, L4-5 and L5-S1 right herniated discs, as well as L2-3 and L3-4 protrusion.
On February 27, 2008 appellant underwent a nerve conduction study. In medical reports
dated February 27 and March 10, 2008, Dr. Bejjani diagnosed cervical disc displacement with
radiculitis, lumbar disc displacement with radiculitis, cervical nerve root compression at C6, left
lumbar nerve root compression at L4-5, left carpal tunnel syndrome and right tardy ulnar nerve
palsy.
2

Neither OWCP nor the employing establishment disputes that the December 5, 2007 employment incident
occurred while in the performance of duty.

2

By decision dated June 10, 2008, OWCP denied modification of its February 20, 2008
decision on the grounds that the medical evidence of record failed to establish the causal
relationship between appellant’s injury and the accepted December 5, 2007 employment
incident.
On September 11, 2008 appellant requested a second reconsideration of OWCP’s
decision. In support of his request, he submitted medical reports from Dr. Bejjani dated
December 19, 2007 to September 2, 2008. Appellant specifically noted that Dr. Bejjani’s
conclusion on the last page of the reports would establish causal relationship in his claim.
In a March 17, 2008 medical report, Dr. Bejjani reported that appellant underwent a
lumbar discogram study of the lumbar spine levels L1-2 through L5-S1. On June 20, 2008
appellant underwent a caudal epidural injection with epidurogram under fluroscopy. Based on
diagnostic tests and appellant’s medical history, Dr. Bejjani opined that appellant sustained his
injuries as a direct result of the December 5, 2007 motor vehicle accident.
By decision dated December 4, 2008, OWCP denied modification of its June 10, 2008
decision on the grounds that the medical evidence of record failed to establish the causal
relationship between appellant’s injury and the accepted December 5, 2007 employment
incident.
On June 10, 2009 appellant requested a third reconsideration of OWCP’s decision.
In support of his request, appellant submitted a June 8, 2009 medical report from
Dr. Bejjani, who diagnosed lumbar disc displacement with radiculitis, lumbosacral facet
arthropathy and lumbosacral instability. Dr. Bejjani further opined that appellant sustained the
instability, arthropathy and aggravated disc displacements as a direct result of his
December 2007 motor vehicle accident.
By decision dated September 3, 2009, OWCP affirmed the December 4, 2008 decision.
For the fourth time, on August 4, 2010 appellant, through counsel, requested
reconsideration of OWCP’s decision. He argued that the medical evidence submitted established
causal relationship and that OWCP should have developed the case.
In support of his request, appellant submitted a July 20, 2009 medical report from
Dr. Richard Mutty, a Board-certified orthopedic surgeon, who diagnosed osteomyelitis of L5
with some discitis at L4-L5 and L5-S1.
In an August 24, 2009 CT scan report, Dr. Maurice Oehlsen, a Board-certified diagnostic
radiologist, reported that appellant showed changes at the L5-S1 level including poor definition
of the anterior margin of the adjoining L5 and S1 vertebral endplates and radiodense material
within the L5 and L5-S1 disc spaces.
In a December 7, 2009 initial consultation report, Dr. Andrew Cappuccino, a Boardcertified orthopedic surgeon, reported that appellant informed him that he was in a work-related
injury on December 5, 2007 and had back pain since that date. He provided the details of the
December 5, 2007 motor vehicle accident. Dr. Cappuccino also reviewed appellant’s prior
3

medical history and diagnostic tests and provided a summary of the findings. He diagnosed
appellant with bilateral L5 radiculopathy and pseudoarthrosis, L4-5, L5-S1. Dr. Cappuccino
further opined that appellant’s injury was causally related to his workers’ compensation claim.
In a December 15, 2009 medical report, appellant underwent a three-phase bone scan and
an MRI scan of the lumbar spine. Dr. Oehlsen diagnosed osteomyelitis and discitis at the L5-S1
level.
By decision dated November 8, 2010, OWCP affirmed the September 3, 2009 decision
and denied appellant’s August 4, 2010 request for modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

4

its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the December 5, 2007 incident occurred as alleged. The issue is
whether appellant established that the incident caused a neck and back injury. The Board finds
that he did not submit sufficient medical evidence to support that his injury was causally related
to the December 5, 2007 employment incident.8
In a December 7, 2009 initial consultation report, Dr. Cappuccino reported that appellant
informed him that he was in a work-related injury on December 5, 2007 and had back pain since
that date. He provided the details of the December 5, 2007 motor vehicle accident, reviewed
appellant’s prior medical history and diagnostic tests and provided a summary of the findings.
Dr. Cappuccino diagnosed appellant with bilateral L5 radiculopathy and pseudoarthrosis, L4-5,
L5-S1 and opined that appellant’s injury was causally related to his workers’ compensation
claim.
The Board finds that the opinion of Dr. Cappuccino is not well rationalized.
Dr. Cappuccino’s broad statement that appellant’s injury was causally related to his workers’
compensation claim does not offer meaningful support to the conclusion that the December 5,
2007 incident caused an injury. While Dr. Cappuccino diagnosed appellant’s back injury, he
failed to explain how appellant’s employment incident contributed to or caused the condition.
Medical reports without adequate rationale on causal relationship are of diminished probative
value and are insufficient to meet an employee’s burden of proof.9 The opinion of a physician
supporting causal relationship must be based on a complete factual and medical background with
affirmative evidence. The opinion must address the specific factual and medical evidence of
record and explain the relationship between the diagnosed condition and the established incident
or factor of employment.10 Thus, Dr. Cappucino’s report is not probative because it does not
adequately explain the cause of appellant’s condition.11
In medical reports dated December 19, 2007 to June 8, 2009, Dr. Bejjani reported that
appellant complained of lower back and neck pain following a car accident and diagnosed
cervical disc displacement, lumbar disc displacement with radiculitis, lumbosacral facet
arthropathy and lumbosacral instability. He further opined that appellant sustained the
instability, arthropathy and aggravated disc displacements as a direct result of his
December 5, 2007 motor vehicle accident.

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

See Lee R. Haywood, 48 ECAB 145 (1996); Robert Broome, supra note 8.

11

Id.

5

Dr. Bejjani did not provide an adequate explanation of how the incident accepted in this
case caused or contributed to any back injury or the need for treatment commencing in
December 2007. Though he concluded that causal connection exists between appellant’s injury
and the December 5, 2007 employment incident, the reports provided no support for that
conclusion. Without medical reasoning explaining how the December 5, 2007 motor vehicle
accident caused his back injury, Dr. Bejjani’s reports are insufficient to meet appellant’s burden
of proof.12
The remaining medical evidence of record is also insufficient to establish a causal
relationship between appellant’s back condition and the December 5, 2007 employment incident.
A January 14, 2008 attending physician’s report noted that appellant was in a car accident and
diagnosed cervical disc displacement and lumbar disc displacement with radiculitis. In a
February 26, 2008 MRI scan report, Dr. Winter noted moderate-to-severe foraminal stenosis,
L1-2, L4-5 and L5-S1 right herniated discs, as well as L2-3 and L3-4 protrusion. Dr. Mutty’s
July 20, 2009 report diagnosed osteomyelitis of L5 with some discitis at L4-L5 and L5-S1.
Dr. Oehlsen’s August 24 and December 15, 2009 radiology reports showed osteomyelitis and
discitis at the L5-S1 level. While the above medical records addressed appellant’s treatment and
injury, the physicians failed to state any causal relationship between appellant’s back condition
and the December 5, 2007 motor vehicle accident. The Board has held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.13 Without medical reasoning explaining how
the accepted employment incident caused his back condition, the reports are not sufficient to
meet appellant’s burden of proof.14
The Board notes that OWCP conducted a merit review in its November 8, 2010 decision
as appellant’s August 4, 2010 request for reconsideration was accompanied by relevant evidence
not previously considered by OWCP.15 Upon review of the additional evidence, OWCP properly
found that appellant failed to meet his burden of proof to establish that his neck and back injury
were causally related to the December 5, 2007 employment incident.
The November 8, 2010 decision, however, concluded that modification of the prior
decision was unwarranted on the grounds that the arguments and medical documentation
submitted failed to establish clear evidence of error on the part of OWCP.16 The Board finds that
OWCP conducted a merit review of appellant’s reconsideration request as should have been
done. The Board finds that this inaccuracy by the senior claims examiner in noting an
12

C.B., Docket No. 08-1583 (issued December 9, 2008).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

Supra note 12.

15

20 C.F.R. § 10.606(b)(2).

16

It is clear from the record that OWCP evaluated appellant’s reconsideration correctly and granted him a merit
review. The decision concludes by listing the applicable standard of review as “clear evidence of error” rather than
a simple statement that after review, the evidence presented by appellant was not probative under a preponderance
of evidence standard.

6

inappropriate standard for review was harmless error. The context of the November 8, 2010
decision clearly establishes that appellant was afforded a merit review.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a neck and back injury on December 5, 2007 in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

17

Terry Newsom, Docket No. 06-226 (issued May 15, 2006).

7

